Citation Nr: 1111161	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-18 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment provided at the Cape Coral Hospital on August 20, 2008.


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel










INTRODUCTION

The Veteran is indicated to have had active military service from October 1970 to August 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an adverse action by the Department of Veterans Affairs (VA) Medical Center in Bay Pines, Florida which is the Agency of Original Jurisdiction (AOJ) in this matter.


FINDINGS OF FACT

1.  The Veteran underwent right side brain surgery at a VA medical center in July 2008.

2.  The Veteran presented to the emergency room at Cape Coral Hospital on August 20, 2008 with a complaint of pain on the right side of his face.

3.  A prudent lay person would have sought the emergency care that the Veteran sought at Cape Coral Hospital on August 20, 2008.

4.  A VA facility was not feasibly available to the Veteran to treat his facial pain.  


CONCLUSION OF LAW

Criteria for payment or reimbursement of unauthorized, non-VA medical expenses incurred on August 20, 2008, pursuant to the Veterans Millennium Health Care and Benefits Act are met.  38 U.S.C.A. §1725 (West 2002); 38 C.F.R. §§ 17.120, 17.121, 17.1000-17.1002 (prior to, and subsequent to February 2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Payment or reimbursement for emergency services for non service-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000- 1008.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106- 177.  The provisions of the Act became effective as of May 29, 2000.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions:

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d)  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility; 

(e)  At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f)  The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g)  The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h)  If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and

(i)  The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).  See 38 C.F.R. § 17.1002.

These criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

As an initial matter it is concluded that the Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided, because his emergency treatment was not related to a service connected disability; his facial pain was not aggravating a service connected disability; he is not rated as totally disabled; and he is not involved in vocational rehabilitation through VA.  See 38 C.F.R. § 17.1002.

38 U.S.C.A. § 1725 has been amended twice (effective October 10, 2008 and February 1, 2010) since the Veteran's non-VA emergency care was provided.  However, while the Veteran may not have been apprised of the revised versions of § 1725, the Board finds that there is no prejudice to the Veteran by this Board decision, given its favorable result.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Additionally, it is noted that both amendments authorize VA to provide  reimbursement for the emergency treatment furnished prior to the enactment of these amendments if it determines that it is appropriate to do so.  

Also of relevance is the fact that the regulation implementing the statute authorizing reimbursement for emergency treatment rendered in a non-VA facility does not require that the treatment the veteran receives from the private facility be for an emergent condition; rather, the regulation requires only a determination whether, under the circumstances present at the time the Veteran sought treatment at the private facility, a prudent layperson would reasonably expect that her condition was such that delay in seeking treatment would be hazardous to her health or life.  See Swinney v. Shinseki, 23 Vet. App. 257 (2009)

Facts and Analysis

From the Veteran's reports, on July 28, 2008 he underwent brain surgery at Tampa VA Medical Center (VAMC) to remove a right sided cranial tumor.  He was released from the hospital two days later on July 30, 2008.

The Veteran asserted that he had a follow-up at the VAMC in Tampa in mid-August 2008, where he reported having swelling and headaches, among other symptoms, but was told that this was part of the normal healing process following a procedure such as the one he had undergone, and the Veteran recalled being told to report to emergency services if warranted.

He stated that on August 18, 2008 he called his primary care provider's office to report major swelling with a temperature and headache, and he reported being told by the nurse to go to the emergency room.  It is unclear why he did not go to the emergency room that day as he reported being directed to do.  He also indicated that he left a message for his neurology/surgery team at the Tampa VAMC, but did not hear back until the following day, August 19.

The Veteran reported that during the phone call from VA he was again reminded to seek local emergency room treatment if needed, and he reported being told that it was unnecessary to make the approximately 4-hour drive from the Veteran's home in Fort Meyers to the VA medical facility in Tampa, since the weather was expected to worsen; and it is noted that Tropical Storm Fay was around Florida at that time (Tropical Storm Fay formed on August 15, 2008 and dissipated on August 27, 2008), which supports the Veteran's assertion of worsening weather at the time he sought emergency care.

The Veteran indicated that on Wednesday August 20, his pain was unbearable and he had swelling in his face.  He indicated that he then decided to heed the advice of VA physicians and seek local emergency attention, and he went to emergency room at Cape Coral hospital where he was treated.  It is therefore undisputed that emergency services were provided to the Veteran in a hospital emergency department or a similar facility held out as providing emergency care to the public.  

The Cape Coral hospital records show the Veteran presented with complaints of facial pain and swelling.  Although this turned out to be related to a tooth, because the swelling in the Veteran's face was on the right side of his jaw, and because his surgery had been on right side of his brain, a precautionary CT scan was done to rule out osteomyelitis, mastoiditis, etc.

Therefore, it is reasonable to conclude that this was an emergent condition, as the Veteran had undergone brain surgery less than a month earlier, and, a prudent layperson could reasonably expect that when having pain and swelling on the same side of the face as the side from which the tumor was excised, delay in seeking immediate medical attention would be hazardous to life or health.  See Swinney v. Shinseki, 23 Vet. App. 257 (2009).  In fact, Cape Coral hospital conducted testing to rule out brain related complications.  As such, it is reasonable that the Veteran would not, on his own intuition, have been able to determine whether his facial pain and swelling was related to his previous brain surgery.

The next issue is whether a VA facility was reasonably available.  Of record is a note from the chief medical officer of the VA Fee Basis Program who concluded that the Veteran's condition was non-emergent and that VA facilities were open on August 20, 2008 and were therefore available.  

However, the Veteran contends that emergency facilities were not available at the Fort Meyers VA OPC; and he has suggested that as the weather was worsening he was advised by his VA surgeons in Tampa not to make that drive, but rather to seek local emergency treatment.  A review of the VA medical facilities in that area shows that the Fort Meyers VA OPC does not have emergency medical facilities.  While a retrospective review of the care rendered might establish that the Fort Meyers VA facility could have provided the entirety of care that was actually rendered to the Veteran, the fact remains the Veteran would not have known what care was needed when he initially sought emergency care; and given that he was advised to go to an emergency room, it is unreasonable to assume that he would seek treatment from a non-emergency facility. 

Given that the closest VA facility with an emergency room was a several hour drive, and considering the swelling the Veteran's was experiencing, the Board concludes that no VA facility was reasonable available to the Veteran on August 20, 2008.

No other factors are in dispute in this case that could potentially preclude the Veteran from reimbursement.

Therefore, the Board finds that the evidence supports reimbursement or payment for the unauthorized private medical care that the Veteran received at Cape Coral Hospital on August 20, 2008, under the provisions of 38 U.S.C.A. § 1725.  The appeal is therefore granted.

Given the favorable nature of the Board's decision, there is no prejudice to the Veteran, regardless of whether VA has satisfied its duties of notification and assistance.


ORDER

Payment or reimbursement for private hospital care expenses incurred on August 20, 2008 is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


